Title: To George Washington from Major General Philip Schuyler, 4 May 1776
From: Schuyler, Philip
To: Washington, George



Dear Sir
Fort George [N.Y.] May 4th 1776 1776ten O’Clock A:M:

Your Excellencys favours of the 24th and 29th april are this moment come to hand.
Tomorrow Evening I shall finish batteaux Sufficient to Carry the remainder of Gen: Thompsons Brigade to Canada But as we can build only four a day the troops must necessarily be detained some time unless part of the Batteaux should return from Canada which I ordered to be done when the first left this—To Supply so large an army with provisions will require the Greatest Attention and Alertness nothing shall be Wanting on my part.
I Believe Mr Rays Information is Groundless as all the arms Mr Renselaer (who is Conductor at Albany) has were purchased by my order and I cannot think he has a Sufficiency for

the troops raising at Albany I shall direct him to Send Your Excellency a return.
I shall procure more Carpenters that the troops may be dispatched the Soonest possible And hope four days hence to build Six batteaus a day, one regiment will be able to Cross lake Champlain in Vessels and I shall find means to get It to Tyonderoga with out waiting for Batteaus to pass lake George. I am with Every Sentiment Arising from respect & Esteem Your Excellencys most Obedient Hume Servt

Ph: Schuyler

